FILED
                                                                           DEC 23 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS



                              NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT




ALY TAMBOURA,                                     No. 11-17243

                Petitioner - Appellant,           D.C. No. 5:08-cv-01143-JF

  v.                                              MEMORANDUM*

ROBERT L. AYERS, Jr., Warden,

                Respondent - Appellee.

                      Appeal from the United States District Court
                         for the Northern District of California
                       Jeremy D. Fogel, District Judge, Presiding

                        Argued and Submitted December 3, 2013
                               San Francisco, California

Before: GOULD and PAEZ, Circuit Judges, and HUFF, District Judge.**




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
            The Honorable Marilyn L. Huff, United States District Judge for the
Southern District of California, sitting by designation.
      Petitioner Aly Tamboura (“Petitioner”) appeals the district court’s denial of

his petition for writ of habeas corpus. Tamboura contends that the state trial court

violated his due process right to an impartial decisionmaker at his probation

revocation hearing.

      We have jurisdiction to review the final order of the district court pursuant to

28 U.S.C. §§ 1291 and 2253. We review the underlying state court ruling pursuant

to the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28

U.S.C. § 2254.

      The trial court judge conducted an in-depth probation revocation hearing to

explore whether Petitioner violated the conditions of his probation and whether

those violations were willful. After determining that Petitioner’s conduct

constituted a willful violation by a preponderance of the evidence, see People v.

Rodriguez, 795 P.2d 783, 789 (Cal. 1990), the trial court judge imposed the

suspended sentence.

      Petitioner has not demonstrated that the trial court judge predetermined the

result of the probation revocation hearing. The trial court judge’s statements

during the proceedings did not display the type of deep-seated antagonism that

would make fair judgment impossible. See Liteky v. United States, 510 U.S. 540,

555 (1994) (“[J]udicial remarks during the course of a trial that are critical or

                                           2
disapproving of, or even hostile to, counsel, the parties, or their cases, ordinarily do

not support a bias or partiality challenge.”).

      On the basis of the record, and taking into account the high degree of

deference that the court must afford to the findings of the state appellate court, see

Hibbler v. Benedetti, 693 F.3d 1140, 1146 (9th Cir. 2012), cert denied, 133 S. Ct.
1262 (U.S. 2013), we affirm the district court’s denial of the petition.



AFFIRMED.




                                           3